In The
Court of Appeals
For The
First District of Texas
_______________

NO. 01-01-00707-CR
NO. 01-01-00708-CR
_______________

ANDY LARA, Appellant
V.
THE STATE OF TEXAS, Appellee
                                                                                                                                           
On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause Nos. 859688, 861430
 

O P I N I O N

 Appellant pleaded guilty to two charges of aggravated robbery.  The court
found appellant guilty of both charges, and assessed his punishment at 30 years
confinement in each case.
	Counsel has filed briefs stating his opinion that the appeals are frivolous.  The
briefs meet the minimum requirements of Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the records
and stating why there are no arguable grounds of error on appeal.  See Gainous v.
State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
	Counsel certifies that the briefs were delivered to appellant, and he was advised
he had a right to file a pro se response.  Thirty days have passed, and appellant has
not filed a pro se response. 
	We have reviewed the record and counsel's briefs.  We hold there are no
arguable grounds for appeal.
	We affirm the judgments.
	We grant appellant's counsel's motions to withdraw.  See Stephens v. State, 35
S.W.3d 770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.).  Counsel still has
a duty to inform appellant of the result of these appeals and also to inform appellant
that he may, on his own, pursue discretionary review in the Court of Criminal
Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).



PER CURIAM
Panel consists of Justices Mirabal, Hedges, and Jennings.
Do not publish.  Tex. R. App. P. 47.